Opinion issued December 20, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00671-CV
                            ———————————
                         STEVEN BAILEYS, Appellant
                                        V.
                   ENSOURCE CORPORATION, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                    Trial Court Cause No. 1061661-101


                          MEMORANDUM OPINION
      Appellant, Steven Baileys, has failed to timely file his appellate brief. See

TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After being notified by the Clerk of this

Court on October 27, 2016, that this appeal was subject to dismissal for appellant’s
failure to timely file his appellate brief within ten days of the date of that notice,

appellant did not timely respond. See id. 38.8(a)(1), 42.3(c).

      Accordingly, we dismiss this appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                           2